Citation Nr: 0408082	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  03-02 983A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for residuals of left 
lower lobe atelectasis, to include chronic obstruction 
pulmonary disease (COPD) and asthma.

3.  Entitlement to an initial compensable rating for 
residuals of fractured ribs with atelectasis.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1969 to 
January 1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  In July 2002 the RO, in pertinent part, denied 
entitlement to service connection for left lower lobe 
atelectasis.  In January 2003, the RO affirmed the denial of 
entitlement to service connection for left lower lobe 
atelectasis, to include chronic obstructive pulmonary disease 
(COPD) and asthma.  The RO also granted entitlement to 
service connection for residuals of fractured ribs with 
atelectasis and assigned a noncompensable evaluation 
effective December 7, 2001, the date of claim.  

In June 2003 the RO denied entitlement to service connection 
for hepatitis C.  The appeals were merged in March 2004.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.

2.  Hepatitis C was not shown in service or for many years 
thereafter.

3.  The competent and probative evidence of record 
establishes that hepatitis C has not been linked to active 
service on any basis.

4.  The competent and probative evidence of record 
establishes that residuals of left lower lobe atelectasis, to 
include COPD and asthma, have not been linked to active 
service on any basis.

5.  The competent and probative evidence of record 
establishes that there are no residuals of fractured ribs 
with atelectasis.  

CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2003).

2.  Residuals of left lower lobe atelectasis, to include COPD 
and asthma, were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2003).

3.  The criteria for an initial compensable rating for 
residuals of fractured ribs with atelectasis have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.73, Diagnostic Code 5297 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters:  Duties to Notify & to Assist

During the pendency of this appeal, legislation was passed 
that enhances VA's duties to notify a claimant regarding the 
evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The VCAA applies to this case as the veteran's 
claims were filed in December 2001 and May 2003, after the 
effective date for the new legislation.  See VAOPGCPREC 7-03.  

Recently, the United States Court of Appeals for Veteran 
Claims' (CAVC) decision in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

In the instant case, in regard to the hepatitis C claim, the 
veteran was first notified of the VCAA in April 2003, prior 
to the initial adjudication of his claim in June 2003.  In 
accordance with the requirements of the VCAA, the letters 
informed the veteran what evidence and information VA would 
obtain.  The letter explained that VA would make reasonable 
efforts to help him get evidence such as medical records, 
etc., but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
The veteran was asked to identify all VA and private health 
care providers who had records pertinent to his claim and to 
complete releases for each such provider.  The veteran 
responded in May 2003.

In regard to the residuals of left lower lobe atelectasis, 
previously claimed as a collapsed lung, the veteran was first 
notified of the VCAA in February 2002.  This was prior to 
adjudication in July 2002.  In accordance with the VCAA, the 
letter provided the same information as the April 2003 letter 
noted above.  The veteran was again notified of the VCAA by 
letter dated July 2003.  To date the veteran has not 
responded.

Pelegrini further held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letters that were 
provided to the veteran do not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  The veteran was further notified of 
the new provisions under 38 C.F.R. § 3.159 in the January 
2003 and September 2003 statements of the case (SOC).  

The Board further notes that in regard to the hepatitis C 
claim, a supplemental statement of the case (SSOC) was issued 
in January 2004.  The veteran was invited to make comments on 
the additional evidence considered and to indicate whether he 
had stated his case completely.  He responded in February 
2004 and indicated that he furnished VA with all the evidence 
necessary to support his claim.  He waived the 60-day due 
process period and elected to have his claim forwarded to the 
Board.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Therefore, the Board finds that the 
Department's duty to notify has been fully satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In regard to the increased rating claim, the veteran was 
first notified of the VCAA in February 2002, prior to 
adjudication of the underlying service connection claim for 
residuals of fractured ribs with atelectasis in July 2002.  
The Board notes that while the July 2002 rating decision was 
unfavorable, service connection for residuals of fractured 
ribs with atelectasis was granted in a January 2003 rating 
decision.  

The Board observes that the CAVC's decision in Pelegrini was 
focused upon the critical question of whether a claimant 
would be prejudiced by a VCAA advisement, after an adverse 
decision by the RO on an initial claim for service-
connection. (Emphasis added).  Thus, as the veteran's claim 
was granted and the VCAA notification was issued prior to a 
final determination on the merits, the Board finds the 
veteran was not prejudiced.  
While the February 2002 VCAA letter addressed the veteran's 
service connection claim and not an increased evaluation, the 
Board's decision to proceed in adjudicating this claim does 
not, therefore, prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  
Pursuant to VAOPGCPREC 8-03, 38 U.S.C.A. § 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate a newly raised claim.  The veteran 
filed his request for an increased rating in his January 2003 
NOD.  According to VAOPGCPREC 8-03, if in response to notice 
of its decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a NOD that raises a new 
issue, section 7105(d) only requires VA to take proper action 
and issue a statement of the case (SOC) if the disagreement 
is not resolved.  The RO properly issued a January 2003 SOC, 
which contains the pertinent criteria for establishing an 
increased rating, the new issue.  As such, the Board finds 
that the duty to assist and notice provisions of the VCAA 
have been satisfied. Quartuccio, supra; Pelegrini, supra.

The veteran has been accorded ample opportunity to submit 
evidence and argument and has not indicated that he has 
additional evidence to submit.  The Board finds that VA has 
done everything reasonably possible to assist him.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

Service Connection

General Criteria

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service. See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 
When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence. 
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a). 

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. See 
Pond v. West, 12 Vet. App. 341, 346 (1999). Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden may not be met by 
lay testimony because laypersons are not competent to offer 
medical opinions. Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  Certain chronic 
disabilities are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A.
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  In order for 
service connection to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.

A pre-existing injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progression of the disease.  38 C.F.R. 
§ 3.306(a).  


Aggravation may not be conceded where the disability 
underwent no increase in severity during service. 38 C.F.R. 
§ 3.306(b).


Hepatitis C

Factual Background

The veteran's service medical records are devoid of any 
evidence of hepatitis C.  There is also no evidence that the 
veteran underwent a blood transfusion during his period of 
active duty service.  

VA outpatient treatment records dated between 1983 and 2003, 
as well as VA hospitalization records dated in 1983, have 
been associated with the claims folder.  From these records, 
it appears that the veteran was first diagnosed with 
hepatitis C in December 2001.  No opinions as to causation or 
etiology were given.

Upon VA examination in February 2002, the veteran informed 
the examiner that he had contracted hepatitis C from a blood 
transfusion he received in Korea.  The veteran was diagnosed 
with hepatitis C.  There were no nexus opinions provided.  A 
September 2002 cardiology examination simply notes hepatitis 
C.

The veteran was afforded various examinations in November 
2002, to include respiratory, bones, mental disorders, and 
general medical.  They do not mention the presence of 
hepatitis C.

In a May 2003 statement, the veteran indicated that he most 
likely contracted hepatitis C from sharing razors in service 
or nightly sexual contact.  He further indicated that another 
cause might have been a tattoo he received on his right 
shoulder. 




Finally, in January 2004, the veteran was afforded a VA liver 
examination.  The veteran reported sexual contact, drinking 
rice wine, a tattoo, and a blood transfusion as possible 
sources for hepatitis C.  He indicated that he was 
asymptomatic.  He denied jaundice color or vague nausea.  The 
veteran was diagnosed with hepatitis C.  The examiner 
indicated that in regards to possible etiology of the 
hepatitis C, it was logical to believe that the veteran 
mostly likely contracted it through the in-service blood 
transfusion.  The examiner also indicated that the tattoo was 
also another reasonable source and that overall, his risk 
factors pointed to his military service time.


Analysis

The veteran claims that he is entitled to service connection 
for hepatitis C.  He originally contended that he incurred 
hepatitis C as a result of a blood transfusion he received in 
service.  He has also more recently indicated that he may 
have contracted hepatitis C as a result of sexual contact, 
sharing razors, and/or receiving a tattoo in service.

The Board has reviewed the evidence of record, which 
includes, but is not limited to: the veteran's service 
medical and personnel records; his contentions; VA outpatient 
treatment records; reports of VA examination; and a report of 
VA hospitalization.  Based on the evidence delineated in the 
Background portion, the Board finds that service connection 
for hepatitis C is not warranted.

In this regard, there is no evidence of hepatitis C during 
the veteran's period of active duty service.  Further, there 
is no evidence of a blood transfusion while the veteran was 
on active duty or any indication that he was concerned 
regarding diseases possibly contracted from numerous sexual 
contacts.  There were no tattoos noted on the veteran's 
November 1971 separation examination.




While the January 2004 examiner opined that the veteran's 
hepatitis C was due to a blood transfusion in service and 
that his risk factors pointed to the veteran's military 
service, the Board does not find the opinion probative in 
regard to the claim on appeal. See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (it is the responsibility of the Board 
to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)); see also Guerieri v. Brown, 4 Vet. App. 467, 470-471 
(1993) (the probative value of medical evidence is based on 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion the physician reaches, as is true 
of any evidence, the credibility and weight to the attached 
medical opinions are within the province of the Board).  

As noted above, there is no evidence in the veteran's service 
medical records that he underwent a blood transfusion nor is 
there any documentation in regard to other possible risk 
factors such as sharing razors, sexual contact, or tattooing.  
The January 2004 VA medical opinion is speculative at best, 
and does not detail the nature of any objective medical 
evidence relied upon by the physician. See Miller v. West, 11 
Vet. App. 345, 348 (1998) (medical opinions must be supported 
by clinical findings in the record; bare conclusions, even 
those made by medical professionals, which are not 
accompanied by a factual predicate in the record, are not 
probative medical opinions).  Thus, the Board finds that the 
clinical evidence of record does not support a finding of 
service connection for hepatitis C based solely on this 
opinion.

Finally, though the veteran contends that his hepatitis C is 
due to service, he is not competent to offer medical 
opinions. Espiritu, supra.  Therefore, the Board finds that 
the veteran is not entitled to service connection for 
hepatitis C.  In reaching this conclusion, the Board 
acknowledges that the benefit of the doubt is to be resolved 
in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in 
regard to a material issue.  38 C.F.R. § 3.102.  However, as 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not for application in this case.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Residuals of left lower lobe atelectasis, to include COPD and 
asthma.

Factual Background

Service medical records indicate the veteran fell down steps 
at his barracks in June 1970.  Multiple abrasions over his 
trunk, back and extremities were noted.  Orthopedic and 
neurological examinations were within normal limits.  
Treatment in the hospital included intermittent positive 
pressure breathing.  While the veteran was diagnosed with 
left lower lobe atelectasis, it was noted that the chest 
became clear of atelectasis on the eighth hospital day.  
There were no further complaints regarding his left lower 
lobe atelectasis in service or any residuals thereof.  There 
were no defects noted on the veteran's November 1971 
separation examination.

Report of VA hospitalization dated in August 1983 indicates 
the veteran complained of shortness of breath.  A pulmonary 
consult was obtained and a diagnosis of bronchial asthma was 
rendered.  It was noted that the veteran had been taking 
bronchodilators prior to admission.

VA outpatient treatment records dated between 1983 and 2003 
contain treatment for and diagnoses of bronchial asthma and 
COPD.  There were no opinions relating any current diagnoses 
to the veteran's period of service.  A March 2002 entry notes 
that though the veteran gave a long history of shortness of 
breath, it only became noticeable within the last year.  The 
examiner opined that it was likely that the veteran's 
breathing problems were secondary to COPD, which was 
secondary to cigarette smoking.  The examiner further 
indicated that alpha-1 antitrypsin deficiency could not be 
ruled out as a cause of his COPD.  Chest x-rays taken in May 
2002 were normal. 

Upon VA examination in February 2002,  the veteran reported 
suffering from COPD and asthma.  He also indicated that he 
suffered a collapsed lung in service.  Upon physical 
examination the veteran was short of breath.  His chest was 
clear to auscultation bilaterally with decreased breath 
sounds in both lung fields.  
The veteran was diagnosed with COPD and asthma.  The examiner 
did not provide a nexus opinion.

The veteran was afforded a VA respiratory examination in 
November 2002.  He related a history of falling in service 
and suffering from a left lung collapse.  The examiner noted 
that he had a diagnosis of COPD with the emphasis on asthma 
for some time.  It was noted that he had quit smoking in 
1978.  The veteran was diagnosed with COPD with emphasis on 
asthma and fractured ribs with atelectasis thirty plus years 
ago, both resolved.  The examiner opined that the rib 
fracture and atelectasis in approximately 1969 or 1970 was 
not the cause of COPD.  In an addendum opinion, written after 
the results of pulmonary function testing were received, the 
examiner further indicated that there was no connection 
between the veteran's rib fracture with atelectasis and his 
present-day condition, i.e. COPD with an emphasis on asthma.


Analysis

The veteran claims that he is entitled to service connection 
for residuals of left lower lobe atelectasis.  Specifically, 
he contends that his COPD and asthma are residuals thereof.  

The Board has reviewed the evidence of record, which 
includes, but is not limited to: the veteran's service 
medical and personnel records; his contentions; VA outpatient 
treatment records; reports of VA examination; and a report of 
VA hospitalization.  Based on the evidence delineated in the 
Factual Background portion, the Board finds that service 
connection for residuals of left lower lobe atelectasis is 
not warranted.

In this regard, while the veteran was diagnosed with left 
lower lobe atelectasis in service, this mere fact is not 
enough.  In order to warrant service connection, there must 
be evidence of a chronic disability resulting from that 
injury.  As noted in service, the veteran's atelectasis 
cleared after 8 days in the hospital with no resulting 
residuals during the veteran's active duty service.  
The veteran was evaluated as normal upon his separation 
examination.  Thus, the veteran did not have a chronic 
disease in service. 38 C.F.R. § 3.303.

Further, while the record clearly establishes that the 
veteran suffers from COPD and asthma, there is no medical 
evidence of a nexus between the current disability and the 
in-service diagnosis of left lower lobe atelectasis. See 
Pond, supra.  The November 2002 examiner explicitly stated 
that there was no connection between the veteran's rib 
fracture with atelectasis and his present-day condition, i.e. 
COPD with an emphasis on asthma.  Moreover, in VA outpatient 
treatment records dated in March 2002, it was noted that the 
veteran's breathing problems were secondary to COPD, which 
was secondary to cigarette smoking, and perhaps to an alpha-1 
antitrypsin deficiency.  

Finally, though the veteran contends that COPD and asthma are 
residuals of left lower lobe atelectasis, he is not competent 
to offer medical opinions. Espiritu, supra.  Therefore, the 
Board finds that the veteran is not entitled to service 
connection for residuals of left lower lobe atelectasis, to 
include COPD and asthma.  

In reaching this conclusion, the Board acknowledges that the 
benefit of the doubt is to be resolved in the claimant's 
favor in cases where there is an approximate balance of 
positive and negative evidence in regard to a material issue.  
38 C.F.R. § 3.102.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
for application in this case.  See Gilbert, supra.


Increased Rating

Procedural Background

Service connection for residuals of fractured ribs with 
atelectasis was originally awarded in a January 2003 rating 
decision.  The RO awarded a noncompensable evaluation 
effective December 2001.  The veteran disagreed with the 
initial rating and initiated the instant appeal. 

As the veteran is appealing the original assignment of the 
noncompensable evaluation following an award of service 
connection for residuals of fractured ribs with atelectasis, 
the severity of the disability at issue is to be considered 
during the entire period from the initial assignment of a 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119, 125-126 (1999).


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2003).

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered. In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings. See Fenderson, supra; 38 C.F.R. § 
4.2.

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41, 
which require the evaluation of the complete medical history 
of the veteran's condition.  The CAVC has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings. Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  When there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

When the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  CAVC has held 
that a claimant may not be compensated twice for the same 
symptomatology, as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  The CAVC has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  
The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 
3.102, 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue. See 38 U.S.C.A. § 5107.

In Gilbert, 1 Vet. App. at 53, it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail." To deny a claim on its merits, the preponderance of 
the evidence must be against the claim. Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  
The Board observes in passing that the benefit of the doubt 
rule articulated above has not been substantially altered by 
the VCAA.


Analysis

The RO has assigned a noncompensalbe evaluation for the 
residuals of fractured ribs with atelectasis.  The veteran 
has asserted that a higher initial rating should be assigned 
due to the onset of COPD and asthma. 

The service-connected residuals of fractured ribs have been 
rated as noncompensable under diagnostic code 5297.  The 
Board notes that the disability has been rated by analogy to 
removal of the ribs.  Under this code provision, a 10 percent 
rating is warranted for one or resection of two or more ribs 
with regeneration. 38 C.F.R. § 4.73.  A 20 percent rating is 
assigned for removal of two ribs. Id.  

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: 
contentions of the veteran; reports of VA examination dated 
in February 2002, September 2002, November 2002, and January 
2004; a report of VA hospitalization dated in 1983; and VA 
outpatient treatment records dated between 1983 and 2003.  
Based on a review of the evidence delineated above, the Board 
finds that an initial compensable rating is not warranted for 
residuals of fractured ribs with atelectasis.

In this regard, upon VA respiratory examination in November 
2002, the veteran relayed a history of falling in service and 
suffering from a left lung collapse.  The examiner noted that 
the veteran had a diagnosis of COPD with the emphasis on 
asthma for some time.  It was noted that he had quit smoking 
in 1978.  Physical examination revealed that the lungs were 
completely clear to auscultation.  There were no rhonchi or 
wheezing.  The veteran had no pain on palpation of the left 
lower ribcage, which was noted to be the area affected by the 
rib fracture.  

The veteran was diagnosed with COPD with emphasis on asthma 
and fractured ribs with atelectasis thirty plus years ago, 
both resolved.  The examiner opined that the veteran's rib 
fracture and atelectasis in approximately 1969 or 1970 was 
not the cause of the veteran's COPD.  In an addendum opinion, 
written after the results of pulmonary function testing were 
received, the examiner further indicated that there was no 
connection between the veteran's rib fracture with 
atelectasis and his present-day condition, i.e. COPD with an 
emphasis on asthma.

An entry dated in March 2002, contained in VA outpatient 
treatment records, indicates that the veteran's breathing 
problems were secondary to COPD, which were secondary to 
smoking.  Chest x-rays taken in May 2002 by VA were normal.  
While the veteran had previously complained of chest pain, in 
August 2003, he denied any similar complaints.

Therefore, based on the foregoing, he does not meet the 
criteria for an initial compensable evaluation.  Further, 
there is no evidence of record that the veteran currently 
suffers from residuals of fractured ribs with atelectasis in 
order to rate the disability under other applicable 
diagnostic criteria.  

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's 
residuals of fractured ribs with atelectasis and its effects 
on his earning capacity and ordinary activity.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  The Board would note that the 
veteran was awarded individual unemployability effective 
December 7, 2001.  Overall it was based on the severity of 
his traumatic brain injury and bipolar disorder, which 
impaired his ability to function due to cognitive defects 
such as memory and concentration.  However, the RO did 
indicate it was difficult to distinguish between the effects 
of his service-connected and non-service connected 
disabilities.  The Board would reiterate that the veteran has 
not been found to have any current residuals of fractured 
ribs with atelectasis.

Should the veteran's disability picture change in the future, 
he may be assigned a higher rating. See 38 C.F.R. § 4.1.  At 
present, however, there is no basis for assignment of an 
evaluation other than that noted above.  As the Board has 
determined that an initial compensable evaluation is not 
warranted, there exists no basis for consideration of 
"staged" ratings. See Fenderson, supra.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against his claim for an 
initial compensable evaluation for residuals for fractured 
ribs with atelectasis. Gilbert, 1 Vet. App. at 53-54.


Extraschedular Evaluation

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that while the 
RO provided the criteria and obviously considered them, it 
did not grant compensation benefits on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or the Under Secretary for review 
for consideration of extraschedular evaluation under the 
provisions of 38 U.S.C.A. § 3.321(b)(1).  In this regard, the 
Board notes that the fractured rib residuals with atelectasis 
have not required frequent inpatient care, nor have they by 
themselves markedly interfered with employment.  As the Board 
noted earlier, the veteran has been granted a total 
evaluation based on individual unemployability attributed to 
his service-connected disabilities.  The currently assigned 
noncompensable evaluation adequately compensates the veteran 
for the nature and extent of severity of the residuals of 
fractured ribs with atelectasis.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this matter.


ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for residuals of left lower 
lobe atelectasis, to include COPD and asthma, is denied.

Entitlement to an initial compensable evaluation for 
residuals of fractured ribs with atelectasis is denied.



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



